







Contingent Award for the 2012 Fiscal Year
Company Performance Period = Fiscal Years 2012 - 2014


CONFIDENTIAL


Walgreen Co. has adopted the Long-Term Performance Incentive Plan (the “Plan”),
the purpose of which is to afford Walgreen Co. and its subsidiaries
(collectively, the “Company”) additional means of securing and retaining key
employees of outstanding ability.  To further this purpose, Walgreen Co.
maintains the Performance Share Program (the “Program”).  Under the Program for
the performance period covering the 2012-2014 fiscal years (the “Performance
Period”), Walgreen Co. is awarding PARTICIPANT NAME a contingent Performance
Share grant of SHARES GRANTED shares.  This “target” number of shares is
computed by multiplying your annual base salary by the target award percentage %
for your position, and then dividing that by $35.65, which is the average
Walgreen Co. closing stock price for the 30 trading days preceding September 1,
2011.  This award is subject to all the terms and conditions of the Plan, any
applicable recoupment policies, and the Program and to the following conditions:


1.
The amount of performance shares earned at the end of the three-year Performance
Period will vary depending on the degree to which return on invested capital
(ROIC) performance goals are met. Return on invested capital performance goals
are based on the three-year average annual ROIC, with inventory based on the
FIFO method of accounting.



At the target ROIC level, 100% of the performance shares will be earned.  A
threshold ROIC level will earn 50% of the performance shares.  Below this level
of performance, no performance shares are earned.  Achievement of a maximum ROIC
level or more will earn 150% of the performance shares.  Performance between
minimum and target, and between target and maximum, will earn performance shares
on a pro-rated basis between 50% and 100%, and 100% and 150%, respectively.


The amount earned will be calculated according to the following:



         
Percent of
 
Performance
=
Contingent
X
Contingent
 
Shares Awarded
 
Performance Shares
 
Performance Shares Earned



2.
At the end of fiscal year 2014, actual performance for the entire Performance
Period shall be reviewed, and the amount of the earned award shall be determined
based on this performance and communicated to you.



3.
If you terminate employment with the Company and all subsidiaries during the
Performance Period due to Retirement, Disability or death (in each case as
defined in the Plan), then the award earned by you at the end of the Performance
Period will be prorated to reflect the portion of the Performance Period during
which you remained employed by the Company.  Such prorated portion shall equal
the number of performance shares that would otherwise be earned, multiplied by a
fraction equal to the number of full months of the Performance Period completed
as of your retirement date, divided by 36.  Any other termination of employment
during the Performance Period shall result in no earned award.



4.
Each earned performance share shall be converted to one share of Walgreen Co.
common stock (“Common Stock”).  Subject to the requirements of Paragraph 5
below, the Company shall transfer to you one share of Common Stock for each
earned performance share.  At that time, the Company may withhold shares
otherwise transferable to you to the extent necessary to satisfy withholding
taxes in accordance with Paragraph 5 below and Section 13.1 of the Plan.  You
shall have no rights as a stockholder with respect to the Common Stock awarded
hereunder prior to the date of issuance to you of a certificate or certificates
for such shares.  Certificates for the shares of Common Stock shall be issued
and delivered to you, your legal representative, or a brokerage account for your
benefit, as the case may be, or the shares may be held in book entry
form.  Performance shares payable under this Agreement are intended to be exempt
from Internal Revenue Code Section 409A under the exemption for short-term
deferrals.  Accordingly, performance shares will be settled in Common Stock no
later than the 15th day of the third month following the end of the fiscal year
of the Company in which the performance shares are realized.



5.
Whenever an earned performance share award is realized, the Company or its agent
shall notify you of the related amount of tax that must be withheld under
applicable tax laws.  Regardless of any action the Company takes with respect to
any or all income tax, social security, payroll tax, payment on account or other
tax-related withholding (“Tax”) that you are required to bear pursuant to all
applicable laws, such Tax is your responsibility.  Prior to receipt of any
shares of Common Stock that correspond to earned performance shares, you shall
make adequate arrangements satisfactory to the Company to satisfy all tax
withholding obligations of the Company.  In this regard, the Company shall sell
or arrange for the sale of Common Stock that the Employee is due to acquire to
satisfy the withholding obligation for Tax and/or withhold a sufficient number
of shares of Common Stock.  Finally, you agree to pay the Company any amount of
any Tax that the Company may be required to withhold as a result of your
participation in the Plan that cannot be satisfied by the means previously
described.  The Company may refuse to deliver Common Stock if you fail to comply
with your obligations described in this Paragraph.



6.
Notwithstanding the remainder of this Award Agreement, if there is a Change in
Control of Walgreen Co. (as defined in the Plan) during the Performance Period,
then your earned award shall be equal your target number of performance shares,
and this award will be settled in cash (subject to required tax withholdings) in
accordance with Section 11.1 of the Plan and distributed to you within 45 days
of the effective date of the Change in Control.



7.
This Award Agreement and your rights hereunder are subject to all of the terms
and conditions of the Plan, as it may be amended from time to time, as well as
to such rules and regulations as the Compensation Committee of the Board of
Directors may adopt for administration of the Plan.  It is expressly understood
that this Committee is authorized to administer, construe and make all
determinations necessary or appropriate for the administration of the Plan and
this Award Agreement, all of which shall be binding upon you.  Any inconsistency
between this Award Agreement and the Plan shall be resolved in favor of the
Plan.



8.
This award may be accepted only by an individual who is an employee of the
Company and who satisfies the eligibility requirements outlined in the Plan and
the Committee’s administrative procedures.  If a Registration Statement under
the Securities Act of 1933, as amended, is not in effect with respect to the
shares of Common Stock to be issued pursuant to this Award Agreement, you hereby
represent that you are acquiring the shares of Common Stock for investment and
with no present intention of selling or transferring them and that you will not
sell or otherwise transfer the shares except in compliance with all applicable
securities laws and requirements of any stock exchange on which the shares of
Common Stock may then be listed.



9.
In the event of any change in the Common Stock of the Company, the provisions of
Section 10.2 of the Plan shall govern such that the number of performance shares
subject to this Award Agreement shall be equitably adjusted by the Compensation
Committee of the Board of Directors.





This contingent grant was authorized by the Compensation Committee of the Board
of Directors during the October Board Meeting on October 12, 2011.


This Award Agreement contains highly sensitive and confidential information,
please handle it accordingly.


Once you have read the agreement, please click the acceptance box to certify and
confirm your agreement to be bound by the terms and conditions set forth and to
acknowledge your receipt of this Award Agreement and your acceptance of the
Performance Share Plan award issued.
 


ACCEPTANCE DATE:


ELECTRONIC SIGNATURE:




WALGREEN CO.




By       Robert J. Montes,
Director, Compensation, Benefits and Employee Services




 